IN THE SUPREME COURT OF THE STATE OF DELAWARE


CAMERON PIERCE,                         §
                                        §     No. 417, 2020
                                        §
      Defendant Below,                  §
      Appellant,                        §
                                        §
                                        §     Court Below: Superior Court
      v.                                §     of the State of Delaware
                                        §
                                        §
STATE OF DELAWARE,                      §
                                        §     C.A. No. 1810017344(N)
                                        §
      Plaintiff Below,                  §
      Appellee.                         §


                           Submitted:   November 3, 2021
                            Decided:     January 4, 2022


Before VALIHURA, VAUGHN, and TRAYNOR, Justices.

Upon appeal from the Superior Court. AFFIRMED.

Elliott Margules, Esquire, Office of Defense Services, Wilmington, Delaware for
Appellant.

Andrew J. Vella, Esquire, Department of Justice, Wilmington, Delaware for Appellee.
VALIHURA, Justice:
                                         Introduction

       Following a three-day bench trial, the Superior Court convicted defendant-appellant

Cameron Pierce (“Pierce”) of two counts of Robbery First Degree, two counts of Wearing

a Disguise During the Commission of a Felony, and two counts of Felony Theft. The

Superior Court sentenced Pierce to a total of 60 years at Level 5 incarceration, suspended

after 6 years, to be followed by probation.1

       Pierce appeals his conviction, asserting that (i) the Superior Court erred in admitting

palmprint evidence because it lacked the requisite foundation for admission, and (ii) the

Superior Court’s verdict was not supported by evidence sufficient to identify Pierce as the

suspect who robbed Silverside Discount Liquors.

       We find no merit in either of Pierce’s claims of error. Accordingly, we AFFIRM

the judgment of conviction.

                    I.      Relevant Facts and Procedural Background

    A. The First Robbery

       On July 26, 2018, at approximately 9:30 p.m., an armed robber entered and robbed

Silverside Discount Liquors in Wilmington, Delaware (the “First Robbery”). Anesh

Kalyanapu (“Kalyanapu”), Silverside Discount Liquors’ manager, complied with the

armed robber’s demands, the armed robber exited, and Kalyanapu then called 911.




1
  Opening Br., Ex. C (Sentence Order). At the time of sentencing in this matter, Pierce was also
sentenced for one count of Escape after Conviction and one count of Resisting Arrest and received
an additional year of unsuspended Level V time which was not the subject of this appeal.

                                               2
       Thereafter, Detective Anthony Tenebruso (“Detective Tenebruso”), a member of

the Delaware State Police (Troop 2) Criminal Investigations Unit, was called to the scene.

Detective Tenebruso called the State’s Evidence Detection Unit after he viewed Silverside

Discount Liquors’ surveillance system and observed that the armed robber had not worn

gloves during the robbery.2

       Detective Timothy Harach (“Detective Harach”), an evidence detective with the

State’s Evidence Detection Unit, attempted to collect fingerprint evidence using latent

fingerprint dust. However, he was unsuccessful.

    B. The Second Robbery

       On August 16, 2018, Kalyanapu again worked the closing shift at Silverside

Discount Liquors. At approximately 7:30 p.m., an armed robber entered and robbed the

store (the “Second Robbery”).        After Kalyanapu complied with the armed robber’s

demands, the armed robber fled, and Kalyanapu called 911.

       Detective Brian McDerby from the Criminal Investigative Unit of the Delaware

State Police (Troop 2) (“Detective McDerby”) responded to Silverside Discount Liquors.

There he reviewed the surveillance video and observed that the armed robber had not worn

gloves. Detective McDerby spoke with Detective Anthony Pantalone from the Evidence

Detection Unit (“Detective Pantalone”). Detective McDerby stood by while Detective

Pantalone processed the scene.


2
  A72 (Detective Tenebruso Testimony). At trial, Detective Tenebruso stated that he noticed that
the time stamp on the surveillance video was roughly fifty-one minutes fast. Detective Tenebruso
made this determination by comparing the live feed time to his cell phone. A73 (Detective
Tenebruso Testimony).

                                               3
         Detective Pantalone collected various items and dusted the front counter with

fingerprint powder. In total, Detective Pantalone obtained seven latent prints.3 He placed

this evidence in a sealed envelope and submitted the sealed envelope to the State Bureau

of Identification for review by forensic latent print examiner and Automated Fingerprint

Identification System (“AFIS”) section administrator, Anthony DiNardo (“DiNardo”).4

      C. The Identification of Pierce

         DiNardo analyzed the seven latent prints obtained by Detective Pantalone from the

Second Robbery. Two of the latent prints were from the register counter.5 The other prints

were of no value or relevance to the case.6 DiNardo submitted the prints to AFIS, an

automated computer database that identifies possible matches for latent prints of unknown

origins. The AFIS report showed that the two latent prints found on the sales counter

belonged to Pierce or to nine other individuals.7 DiNardo manually analyzed, compared,

and evaluated the two latent prints from the front counter to “known prints that were

already on file” in the AFIS system and determined with one hundred percent certainty that




3
    A144 (Detective Pantalone Testimony); A157–58 (DiNardo Testimony).
4
    A148, A156–57 (DiNardo Testimony).
5
    A158 (DiNardo Testimony).
6
 A158 (DiNardo Testimony). A third print, referred to as Latent Print 1 by DiNardo, (Pantalone’s
Lift Print 3) was from a business card that was processed by Detective Pantalone. The print was
entered into AFIS and matched to a Savannah Mitchell (whose name was on the card). A162–63
(DiNardo Testimony). There is no suggestion in the record that she had any involvement in this
matter.
7
 A158 (DiNardo Testimony) (stating that “AFIS sent me back what it thought were the ten closest
matches,” and that, “Mr. Pierce was the [n]umber 1 match in each of those responses”).

                                               4
they were a match to Pierce.8 The State entered into evidence Exhibit 58, DiNardo’s

analysis report, which had been premarked without objection. Pierce’s counsel advised the

Superior Court that he had no objection to its admission.9

     D. The Proceedings in Superior Court

         1. Indictment and Waiver of Right to Jury Trial

         On December 17, 2018, Pierce was indicted on two counts of Robbery First Degree,

two counts of Aggravated Menacing, two counts of Wearing a Disguise During the

Commission of a Felony, and two counts of Felony Theft over $1,500.

         On September 24, 2019, Pierce waived his right to a jury trial and consented to a

bench trial. Prior to trial, the State entered a nolle prosequi on two counts of Aggravated

Menacing and one count of Felony Theft.

         2. The Bench Trial

         The State called Kalyanapu, Detective Tenebruso, Detective Harach, Detective

McDerby, and DiNardo to testify.10 Pierce’s counsel did not call any witnesses, and Pierce

did not testify at trial. We summarize the evidence relevant to our resolution of the issues

presented.




8
    A158–59, A161–62 (DiNardo Testimony).
9
  Detective DiNardo testified that a second report, Exhibit 44, was prepared to correct a
discrepancy in the number of business cards that he detailed in the first report. Exhibit 44 was
entered without objection. A165 (DiNardo Testimony).
10
   Delaware State Police Trooper Duane Freeman also testified, however, his testimony does not
directly affect the issues before us.

                                               5
            a. Anesh Kalyanapu

         On direct examination by the State, Kalyanapu testified about both robberies. In the

First Robbery, the armed robber ordered Kalyanapu to put all the cash from both registers

in a plastic bag and to give him a bottle of Rémy Martin cognac from behind the counter.

Kalyanapu complied with the armed robber’s demands, the armed robber exited, and

Kalyanapu thereafter called 911. Kalyanapu remained on the phone with the 911 operator

until two Delaware State Troopers arrived on the scene.

         Kalyanapu described the armed robber as a young black male, between the ages of

twenty-two to twenty-five, who wore a disguise consisting of a gray hoodie, a handkerchief

over his nose, and a hat.

         In the Second Robbery, an armed robber entered the store and ordered Kalyanapu

to give him money from both registers. According to Kalyanapu, he replied: “Again?”

The armed robber responded: “Yeah, again. Hurry up. Stop playing with me.”11 As in the

First Robbery, the armed robber asked for a pint of Rémy Martin. After Kalyanapu

complied, the armed robber fled, and Kalyanapu called 911.

         Again, Kalyanapu was unable to see the armed robber’s face. Kalyanapu described

the armed robber as a black man who wore a thin yellow hoodie with black or gray

horizontal stripes, shorts, a hat, and a handkerchief over his nose. Kalyanapu testified that

he was not sure if it was the same person. When Kalyanapu was questioned by the State

about the armed robber’s voice, he stated that the armed robber had a deep voice. When



11
     A49 (Kalyanapu Testimony).

                                              6
the State asked Kalyanapu whether the armed robber’s voice sounded the same in both

robberies, Kalyanapu stated that it did seem like the armed robber in both robberies had

the same voice. He also stated that the robber had a gun, but it was a different gun.

         On cross-examination, Pierce’s counsel asked Kalyanapu about his prior statement

regarding feeling a gun pressed into his back. Kalyanapu clarified and stated that he was

“a little confused” and “[t]hat did not happen.”12

            b. Detective Anthony Tenebruso

         On direct examination by the State, Detective Anthony Tenebruso testified about

the First Robbery, his course of conduct during the investigation, and his search of Pierce’s

known residence.

         Following the First Robbery, Detective Tenebruso was called to the scene. In his

role as Chief Investigating Officer, he spoke with the two state troopers on the scene and

interviewed Kalyanapu. He called the State’s Evidence Detection Unit after he viewed

Silverside Discount Liquors’ surveillance system and observed that the armed robber had

not worn gloves during the robbery.

         Detective Tenebruso was unable to locate additional surveillance cameras in the

area or any witnesses to the First Robbery. Unable to develop a suspect, Detective

Tenebruso generated a wanted flyer using a still photograph from the surveillance video

and disseminated it to local law enforcement. The dissemination of the photograph

generated no useful responses.



12
     A66 (Kalyanapu Testimony).

                                             7
       After the Second Robbery and Pierce’s subsequent arrest, Detective Tenebruso,

learned that Pierce resided at 804 West 34th Street. After Pierce was processed in

connection with the arrest warrant, Detective Tenebruso obtained a search warrant for that

residence to search for clothing, handguns, or anything else that could connect Pierce to

the robbery. He did not find anything of value or anything else that belonged to Pierce in

that house. Detective Tenebruso also testified that he determined Pierce’s cell phone

number and attempted to obtain data that would show which cell towers Pierce’s phone

was connected to during the time of the robberies. However, there was no data regarding

the whereabouts of Pierce’s cell phone at the time of either robbery.

       On cross-examination, Pierce’s counsel questioned Detective Tenebruso concerning

the efforts he made to identify the getaway vehicle. Detective Tenebruso testified that the

getaway vehicle was located too far away from the surveillance camera and, thus, he could

not find any identifiable information. He also testified that he did not use any investigative

techniques, such as enlargement or enhancement of the image in the video, in an attempt

to isolate any details concerning the getaway vehicle.

          c. Detective Timothy Harach

       On direct examination by the State, Detective Timothy Harach (“Detective

Harach”), an evidence detective with the Delaware State Police Evidence Detection Unit,

testified about the First Robbery. Following the First Robbery, he responded to the scene.

After he reviewed the surveillance video, he observed that the armed robber had touched




                                              8
the top of the sales counter, the right entrance door to the store, and a “lottery printout.”13

He processed the sales counter and right entrance door with latent fingerprint dust and

collected the lottery printout to process at the station. Detective Harach was unable to lift

anything “of value” from the sales counter, right entrance door, or from the lottery printout.

He explained at trial that it is not uncommon to be unable to lift latent prints and that it is

possible for someone to touch something without leaving a latent print.

       Pierce’s counsel did not conduct a cross-examination.

          d. Detective Brian McDerby

       On direct examination, Detective Brian McDerby (“Detective McDerby”) from the

Criminal Investigative Unit, testified about the Second Robbery. Following the Second

Robbery, he responded to Silverside Discount Liquors. Detective McDerby met with the

first responding officer and interviewed Kalyanapu. Afterwards, Detective McDerby

reviewed with Detective Pantalone the segments of the video to identify areas that may

have been touched by the suspect so that those areas could be processed for fingerprints.

       Detective McDerby testified that he was informed by Kalyanapu that the neighbor

witnessed the suspect. Detective McDerby explained that, although the witness saw an

individual wearing a yellow shirt walking south toward the store with a mask on, the

witness’s statement did not add anything of value to his investigation. Detective McDerby

interviewed Pierce and testified that, prior to the interview, he did not inform Pierce about




13
  A89 (Detective Harach Testimony). Detective Harach described the lottery printout as a 9 x 11
piece of paper. Id.

                                              9
the robberies or what specific location Pierce was suspected of robbing. The interview,

Exhibit 56, was played during the trial.

         On cross-examination, Pierce’s counsel questioned Detective McDerby about

Pierce’s statement during the interview concerning the alcohol Pierce consumes. Detective

McDerby testified that Pierce stated that he typically drinks Grey Goose, but Pierce said

nothing about Rémy Martin.

            e. Detective Anthony Pantalone

         On direct examination by the State, Detective Pantalone testified about his

collection of latent prints from the Second Robbery. Following the Second Robbery,

Detective Pantalone photographed the scene, collected various items, and processed the

front counter with latent fingerprint powder. He later processed the collected items using

a variety of methods. In total, Detective Pantalone obtained seven latent prints.14 He

placed the evidence in a sealed envelope and submitted the sealed envelope to the State

Bureau of Identification for review by forensic latent print examiner and AFIS section

administrator, DiNardo.15

         On cross-examination, Pierce’s counsel questioned Detective Pantalone about the

inability to determine the timing of latent prints. Detective Pantalone testified that he

cannot determine the age of a print and can only tell whether prints are present or not.




14
  A144 (Detective Pantalone Testimony); A157–58 (DiNardo Testimony). Detective Pantalone
collected four business cards, six football calendars, a cigarette mat, and a lottery receipt. A122
(Detective Pantalone Testimony).
15
     A148, A156–57 (DiNardo Testimony).

                                                10
             f. Anthony DiNardo

         On direct examination by the State, DiNardo’s described his analysis of the latent

print evidence collected from the Second Robbery and the seven latent prints obtained by

Detective Pantalone from the Second Robbery. Of the seven latent prints, only three had

value: the two latent prints found on the sales counter and the one latent print found on a

business card.16

         DiNardo submitted the prints to AFIS and received positive matches. According to

AFIS, the latent print found on a business card, identified as Detective Pantalone’s Lift

Print Three, was a match to Savannah Mitchell.17 For the two latent lifts from the front

counter, AFIS identified a total of ten possible matches. However, the number one match

indicated DiNardo’s Latent Prints Two and Three belonged to Pierce. DiNardo testified

that he manually analyzed, compared, and evaluated Latent Prints Two and Three from the

front counter to “known prints that were already on file” in the AFIS system and

determined, with one hundred percent certainty, that they were a match to Pierce.18

         DiNardo also testified as to the unique nature of fingerprints. He noted limitations

regarding fingerprint evidence in that a person can touch a surface without leaving a print




16
  A158–62 (DiNardo Testimony). DiNardo’s Latent Print 1 is Detective Pantalone’s Lift Print 3,
DiNardo’s Latent Print 2 is Detective Pantalone’s Lift Print 2, and DiNardo’s Latent Print 3 is
Detective Pantalone’s Lift Print 1. Id.
17
  A162–63 (DiNardo Testimony) (explaining that State’s Trial Exhibit Number 47 is a business
card, which is identified as Latent Print 1, which in turn is Detective Pantalone’s Lift Print 3).
18
     A159–62 (DiNardo Testimony); see also State’s Tr. Exs. 45–46 (Register Counter Palmprints).

                                                11
of any value or any prints at all, and that latent prints are fragile and are subject to

environmental conditions.

         On cross-examination, Pierce’s counsel questioned DiNardo regarding the

methodology he used when he analyzed the latent prints. DiNardo stated that he used the

“ACE-V” methodology to analyze the latent prints. ACE-V is an acronym for Analysis,

Comparison, Evaluation and Verification. Under this system, one latent print examiner, in

this case DiNardo, conducted the “ACE” phase. A second latent print examiner, in this

case, Detective Kevin Rocco Murphy (“Detective Murphy”), from the New Castle County

Police Department, conducted the verification (“V”) phase. During cross-examination, an

issue concerning the Verification phase arose.19 DiNardo testified that Detective Murphy

had verified the comparisons. Pierce’s counsel objected to that testimony on hearsay

grounds and the court indicated that it would not consider the verification notation or

DiNardo’s testimony regarding it.20 The State, thereafter, indicated that it would call

Detective Murphy to testify, but Pierce’s counsel objected on the grounds that Detective

Murphy had not been disclosed as an expert during discovery. When the trial judge

inquired as to whether Pierce was contending that DiNardo’s testimony was disqualified,

Pierce’s counsel agreed that DiNardo’s testimony was not disqualified and instead, the




19
     A168–73 (DiNardo Testimony).
20
     A171 (DiNardo Testimony).

                                           12
issue regarding Murphy’s verification of the comparisons would merely affect the weight

of DiNardo’s testimony.21

       3. The Verdict

       On September 26, 2019, the trial judge delivered the verdict. The trial judge found

Pierce guilty of all remaining charges and revoked bail.22

       Immediately thereafter, Pierce fled the courtroom.

       4. Pierce’s Motion for a New Trial

       While sentencing was pending, Pierce’s counsel filed a Motion for a New Trial on

the basis of what he alleged to be newly discovered evidence. Pierce argued that the newly

discovered evidence, namely, phone records, showed that the cell phone was in use

(sending outgoing texts) during the First Robbery and was used for outgoing calls

immediately after the Second Robbery. Thus, he argued that this evidence raised a

reasonable doubt that he was the robber. However, an examination of the phone records

revealed that when adjusted for the correct time zone, the records did not support Pierce’s

theory. Accordingly, the trial judge denied Pierce’s Motion.

       5. Sentencing

       On November 13, 2020, the Superior Court sentenced Pierce to an aggregate of six

years incarceration followed by descending levels of supervision for the counts related to


21
   A204 (Detective Tenebruso Testimony). (“The Court: Understood. But you’re not saying his
testimony is disqualified? [Pierce’s Counsel]: I’ll not argue that, no, Your Honor.”). Id. See also
Opening Br. at 27.
22
  A270 (Verdict Tr.). Count I: Robbery First Degree; Count III: Wearing a Disguise During the
Commission of a Felony; Count IV: Felony Theft; Count V: Robbery First Degree; and Count VII:
Wearing a Disguise During the Commission of a Felony. Id.

                                                13
the robberies (Counts I, III, IV, V and VII). Pierce received an additional year of

incarceration for fleeing the courthouse following the delivery of his verdict. Pierce filed

a timely appeal.

      E. The Appeal

          Pierce appeals his convictions on two grounds. First, he contends that the Superior

Court committed plain error by admitting unauthenticated palmprints into evidence. He

asserts that the palmprints were unauthenticated because “no evidence was introduced

regarding when the prints were obtained, under what circumstance, by whom, how they

had been maintained, or how the witness could possibly know the prints were Pierce’s[.]”23

          Second, Pierce argues that there was insufficient evidence identifying Pierce as the

suspect who robbed Silverside Discount Liquors.

          The State counters that Pierce affirmatively waived any challenges to the admission

of fingerprint evidence. Moreover, the State argues that the Superior Court did not commit

plain error when it permitted the State to introduce the AFIS prints. Finally, the State

argues that there was sufficient evidence to convict Pierce of both robberies.

                                   II.    Standard of Review

          First, with respect to Pierce’s lack of authentication claim, claims not raised before

the trial court in the first instance are reviewed for plain error.24 The trial court commits

plain error when the error complained of is so clearly prejudicial to a defendant’s


23
     Opening Br. at 13.
24
   Harris v. State, 198 A.3d 722, 2018 WL 6431552, at *3 n.10 (Del. Dec. 5, 2018) (TABLE)
(citing to Chance v. State, 685 A.2d 351, 354 (Del. 1996)).

                                                14
substantial rights as to jeopardize the fairness and integrity of the trial.25             Pierce

acknowledges that his challenge to the admissibility of the palmprint evidence was not

raised below.26

         Second, we review de novo a defendant’s sufficiency of the evidence claim by

asking whether any rational trier of fact, viewing the evidence in the light most favorable

to the State, could find a defendant guilty beyond a reasonable doubt of the crimes

charged.27

                                         III.   Analysis

      A. Admission of Fingerprint Evidence

         Pierce’s main objection to the palmprint evidence is that the State did not offer

witness testimony to authenticate that the palmprint records contained within the AFIS

database were in fact Pierce’s. Moreover, he asserts that any testimony provided to

authenticate AFIS latent print evidence should be provided by a witness with personal

knowledge.

         The State contends that Pierce waived this claim of error. We agree.

         At trial, the State introduced into evidence the latent fingerprint impressions

collected by Detective Pantalone during his investigation of the Second Robbery. Pierce



25
     Wainwright v. State, 504 A.2d 1096, 1100 (Del. 1986).
26
  Opening Br. at 13 (Identifying his first issue on appeal as “[w]hether the trial court committed
plain error by admitting palmprints, alleged to be Pierce’s ‘known prints’ into evidence” and
acknowledging that, “[t]his claim was not raised below.”).
27
  Chavis v. State, 227 A.3d 1079, 1088 (Del. 2020), cert. denied, 141 S. Ct. 1528, 209 L.Ed.2d
260 (2021); see also Monroe v. State, 652 A.2d 560, 563 (Del. 1995).

                                                15
did not object. The State then called DiNardo who testified about the comparison he

performed on the latent fingerprint impressions collected by Detective Pantalone. Pierce

did not object.28 In fact, Pierce did not object to the admission of any of the State’s exhibits,

which included the video evidence, still shots from the video, and exhibits showing the

palmprints.29       The State introduced into evidence DiNardo’s report (Exhibit 58)

documenting his comparison of the latent prints against the prints generated by AFIS and

identified as Pierce’s prints.30 Pierce affirmatively stated that he had no objection to the

admission of this key report.31 Although Pierce claims his counsel affirmatively waived


28
     The following exchange at trial occurred:
          [The State]: Okay. How did you ultimately come to comparing Latent Lift 1 and
          Latent Lift 2 to the latents of this defendant?
          [DiNardo]: Okay. So since we did not have somebody to compare these prints to
          initially, I entered them into AFIS. AFIS sent me back what it thought were the ten
          closest matches. Mr. Pierce was the Number 1 match in each of those responses.
          And I made my analysis and my comparison using, then, his known prints that were
          already on file and the latent print from the register counter.
          [The State]: All right. Now, do you have a print-out that shows your examination
          of the comparison between the defendant’s print and both Latent 1 and Latent 2?
          [DiNardo]: It’s a screen shot, yes.
          [The State]: Okay. I’m going to put on the screen, then, for you what’s been
          premarked, without objection, as State’s Exhibit 45. Okay?
          [The Court]: [Pierce’s Counsel]?
          [Pierce’s Counsel]: No objection, Your Honor.
A158–59; see also Reply Br. at 1.
29
     A261–62 (Verdict Tr.).
30
  A163–65. Exhibit 58 states that “latent print impression number two (2), labeled L2 from the
register counter, is a print impression of the Subject Pierce’s left palm,” and that “latent print
impression number three (3), labeled L1 from the register counter, is a print impression of the
Subject Pierce’s left palm.” State’s Tr. Ex. 58 (DiNardo Analysis Report).
31
  As the trial transcript reflects, Pierce’s counsel affirmatively stated that he had no objection to
the admission of Exhibit 58:

                                                  16
only his objection to the “V” portion of testimony relating to the ACE-V process, his

counsel informed the trial judge that he had no objection to the admissibility of DiNardo’s

palmprint report generally, to certain other related exhibits,32 or to the court’s consideration

of DiNardo’s testimony.33

         Pierce did not file a pretrial motion in limine raising the authentication issues he

now presses. Thus, the State had no notice or opportunity to respond to the challenges

Pierce now raises on appeal for the first time. The prejudice to the State is evident. For

example, on appeal, Pierce argues that the State should have used Pierce’s arrest prints and

not his AFIS prints. At oral argument, the State stated that using the arrest prints was the

usual practice but surmised that there were extenuating circumstances that may have

caused the State to use the AFIS prints.34 But importantly, had the State known there was




         [The State]: All right. I am now going to put up on the screen what’s been
         premarked, without objection. I actually don’t think it’s been marked. If I can
         approach to get it marked, Your Honor?
         THE COURT: Yes.
         [Defense Counsel]: No objection, Your Honor.
         (Whereupon, State’s Exhibit No. 58 was admitted into evidence.).
A164 (DiNardo Testimony).
32
     See, e.g., A158–59 (DiNardo Testimony).
33
   See Opening Br. at 27 (“While trial counsel elected not to challenge the admissibility of the
prints or corresponding testimony, the absence of verification still has a significant impact on the
weight of the evidence.”).
34
               See          Oral            Argument           video             23:26–24:15
https://livestream.com/delawaresupremecourt/events/9878244/videos/227079971. For example,
the State advised this Court that Pierce was incarcerated when his arrest warrant was being
obtained and executed. Pierce was brought from the Howard Young Correctional facility to Troop
2 for processing. See A190–91 (Detective Tenebruso Testimony).

                                                17
a challenge to the authenticity of the AFIS prints, the State could have addressed it at the

time.

          This Court has indicated on many occasions that the time to object to the admission

of evidence is at trial, not for the first time on appeal. “On evidentiary issues, the general

rule is that evidentiary questions may not be raised for the first time on appeal.” 35 Thus,

“failure to object to the admissibility of evidence in the trial court may preclude a party

from raising the objection for the first time on appeal.”36

          Rule 103 of the Delaware Rules of Evidence (“Rule”) requires a party to object to

evidence presented during trial or risk losing the right to raise that issue on appeal.37

Failure to object at trial constitutes a waiver of that party’s right to raise that issue on appeal

unless the error is plain.38 Rule 103(e) “allows the appellate court to take notice of ‘plain

errors affecting substantial rights’ of the parties on appeal, even though the error was not




35
     Wainwright, 504 A.2d at 1100 (citing Stevenson v. Henning, 268 A.2d 872, 873 (Del. 1970)).
36
     Id. (citations omitted).
37
     Id.; D.R.E. 103(a). Rule 103(a) provides in full:
          (a) Preserving a Claim of Error. A party may claim error in a ruling to admit or exclude
          evidence only if the error affects a substantial right of the party and:
                  (1) if the ruling admits evidence, a party, on the record:
                  (A) timely objects or moves to strike; and
                  (B) states the specific ground, unless it was apparent from the context; or
                  (2) if the ruling excludes evidence, a party informs the court of its substance by an
                  offer of proof, unless the substance was apparent from the context.
D.R.E. 103(a).
38
  Capano v. State, 781 A.2d 556, 653 (Del. 2001); Goddard v. State, 382 A.2d 238, 242 (Del.
1977).

                                                    18
brought to the attention of the trial court.”39 Under the plain error standard of review, the

error complained of must be so clearly prejudicial to substantial rights as to jeopardize the

fairness and integrity of the trial process.40 Accordingly, any claim related to the admission

of the palmprint evidence is waived on appeal as a result of a failure to object unless the

admission of that evidence amounts to plain error.41 But here, we have not only a failure

to object, but Pierce’s counsel’s affirmative statements to the court agreeing to the

admission of the key palmprint evidence. Under these circumstances, we conclude that he

has waived his claim of error relating to the authentication of the palmprints.42

          We value the assessment of issues by our trial courts and have often recognized that

crafting new rules absent presentation of the issue below can be inefficient and potentially

unfair to litigants.43      Despite the fact that Pierce never presented his authentication


39
  Wainwright, 504 A.2d at 1100; D.R.E. 103(e) (“A court may take notice of a plain error affecting
a substantial right, even if the claim of error was not properly preserved.”).
40
     Dutton v. State, 452 A.2d 127, 146 (Del. 1982).
41
     Green v. St. Francis Hosp., Inc., 791 A.2d 731, 741 (Del. 2002) (citing Supr. Ct. R. 8).
42
   See, e.g., Stevenson v. State, 149 A.3d 505, 516 (Del. 2016) (“As this Court explained in King
v. State, there is an express and effective waiver as to any appellate presentation on an issue where
defense counsel responds to queries by a trial judge, by stating that there are no objections to the
admission of evidence. Indeed, such affirmative statements are a stronger demonstration of a
waiver ‘than the mere absence of an objection.’”) (footnotes omitted) (quoting King v. State, 239
A.2d 707, 708 (Del. 1968); see also King, 239 A.2d at 708 (stating that, “[t]he instant case is not
a case of silence and failure to object; this is, rather, a case of an affirmative waiver.”); Opening
Br. at 27 (acknowledging that “trial counsel elected not to challenge the admissibility of the prints
or corresponding testimony”) (emphasis added).
43
    See, e.g., DFC Glob. Corp. v. Muirfield Value Partners, L.P., 172 A.3d 346, 363 (Del. 2017)
(explaining that this Court places “great value on the assessment of issues by our trial courts, and
it is not only unwise, but unfair and inefficient, to litigants and the development of the law itself,
to allow parties to pop up new arguments on appeal they did not fully present below”); Wainwright,
504 A.2d at 1100 (“This Court, in the exercise of its appellate authority, will generally decline to
review contentions not raised below and not fairly presented to the trial court for decision.”).

                                                  19
arguments to the trial court, we offer some guidance by way of general guideposts in the

context of certain arguments he has made to this Court.

          Pierce argues that despite DiNardo’s “leading role at AFIS,” he “did not explain his

level of involvement, if any, with obtaining prints, submitting entries into AFIS, managing

the database, or ensuring its accuracy.”44 In this bench trial, DiNardo did provide certain

basic foundational testimony about AFIS.45 Retired Detective DiNardo was, at the time of

his trial testimony, the AFIS section administrator, and the forensic latent print examiner

at the State Bureau of Identification, which is a division of the Delaware State Police. He

described the AFIS system generally and was a witness with knowledge of the AFIS

database. He described AFIS as “the repository for fingerprints” and said that he was

involved in doing criminal histories, professional licensing, background checks, and

forensic analysis of fingerprints, palmprints, and latent prints collected at crime scenes

from across the state.46 He explained generally the contents of the database and how prints

may come to be in the database.47 He also explained the process he employed in comparing

latent prints to latent print records, and the basis upon which he concluded that the AFIS

latent prints matched Pierce’s with 100 percent certainty.


44
     Opening Br. at 18.
45
   We agree with the State’s general observation at oral argument that the Superior Court judges
have a basic familiarity with AFIS. The State also recognized that more basic foundational detail
may be required about the AFIS system in a jury trial. Oral Argument video 22:06–22:28
https://livestream.com/delawaresupremecourt/events/9878244/videos/227079971.
46
     A148–49 (DiNardo Testimony).
47
   A173–76 (DiNardo Testimony). DiNardo testified, for example, that people “get fingerprinted
in Delaware for background checks for a variety of things,” that “I have as of today over 600,000
palmprints in that database” of persons both living and deceased. A175 (DiNardo Testimony).

                                               20
       To satisfy the authentication requirement of Rule 901(a), the proponent must

produce sufficient evidence to support a finding that the item is what the proponent claims

it is.48 The burden for authentication is relatively low.49 Even though the burden is low,

and the means of satisfying it are not rigid, the State must, in order to authenticate “known”

prints, provide some evidence from which a reasonable finder of fact would have a rational

basis to conclude that the prints derived from the database and used for comparison

purposes with the crime scene prints are the defendant’s.50 There is no single blueprint for

how this lenient burden may be satisfied, and there may be multiple ways to meet the

burden, even within a case, depending on the circumstances.51

       Pierce has identified a few instances where courts have specifically addressed what

is required in the way of evidence needed to authenticate prints in the AFIS database as the

defendant’s “known” prints.52 For example, pointing to the Supreme Court of South


48
   D.R.E. 901(a). See Schaffer v. State, 184 A.3d 841, 2018 WL 1747793, at *5 (Del. Apr. 10,
2018) (TABLE) (“It is an ‘inherent logical necessity’ that evidence should not be admitted unless
the party offering it can show that the evidence is what it is claimed to be.”) (quoting 7 John Henry
Wigmore, Evidence in Trials at Common Law § 2129 (James H. Chadbourn rev., 1987)).
49
  See, e.g., Mills v. State, 131 A.3d 806, 2016 WL 152975, at *1 (Del. Jan. 8, 2016) (TABLE)
(“The burden of authentication is a lenient one.”); Cabrera v. State, 840 A.2d 1256, 1264–65 (Del.
2004) (“The burden of authentication is easily met.”).
50
   See Schaffer, 184 A.2s 841, 2018 WL 1747793, at *5 (“The proponent need not conclusively
prove the evidence’s authenticity, but merely provide a ‘rational basis’ from which a reasonable
finder of fact could draw that conclusion.”) (citing Cabrera, 840 A.2d at 1264–65).
51
   See Schaffer, 184 A.3d 841, 2018 WL 1747793, at *5 (stating that, “[t]here are no hard-and-fast
rules about how” the State should satisfy the authentication requirement and “[t]he proponent can
point to ‘witness testimony, corroborative circumstances, distinctive characteristics,’ or other
evidence probative of authenticity”) (citing Parker v. State, 85 A.3d 682, 687–88 (Del. 2014)
(rejecting imposing a heightened authenticity requirement—or other special requirements—to
evidence of social media posts)).
52
  See, e.g., State v. Rich, 359 S.E.2d 281, 282 (S.C. 1987) (reversing a conviction because although
the latent prints that the law enforcement agent had taken himself were properly authenticated, the
                                                 21
Carolina’s decision in State v. Rich,53 Pierce argues that personal knowledge of the person

who took the fingerprints is needed “to properly authenticate ‘known fingerprints.’”54

However, we observe that in a later case, State v. Anderson,55 the Court of Appeals of South

Carolina rejected this interpretation of Rich, stating that, “[w]e do not believe Rich stands

for such a strict authentication requirement,” namely, that the State must present the actual

person who took the fingerprint to testify in order to authenticate the fingerprints from the

master file card.56 The South Carolina Supreme Court affirmed that decision and agreed

that “Rich does not establish an authentication requirement that necessitates the testimony

of the actual person who took the fingerprints on the master fingerprint card. Instead, it

merely requires ‘evidence as to when and by whom the card was made and that the prints

on the card were in fact those of this defendant.’”57 We agree with the Supreme Court of



inked impressions used to compare to the latent prints were not properly authenticated and the
State “neither attempted to lay a foundation that the fingerprints on the master file card were in
fact those of the defendant, nor sought to introduce the master file card”); State v. Foster, 200
S.E.2d 782, 793 (N.C. 1973) (prosecution neither attempted to lay a foundation that the fingerprints
on the master file card were in fact those of the defendant nor sought to introduce the master file
card and holding that “[w]ithout evidence as to when and by whom the card was made and that the
prints on the card were in fact those of this defendant,” testimony concerning the fingerprint card
from the master file “violated the hearsay rule and should have been excluded”); Louis v. State,
647 So.2d 324, 325–26 (Fla. Dist. Ct. App. 1994) (explaining that when the State failed to properly
authenticate fingerprint cards, the cards were erroneously admitted, and there was insufficient
proof that the defendant was the perpetrator of the predicate offenses as required for habitual
violent felony offender sentencing).
53
     Rich, 359 S.E.2d 281.
54
     Opening Br. at 16–17.
55
  662 S.E.2d 461 (S.C. Ct. App. 2008) [hereinafter Anderson I], aff’d 687 S.E.2d 35 (S.C. 2009)
[hereinafter Anderson II].
56
     Id. at 464.
57
  Anderson II, 687 S.E.2d at 39 (citing Anderson I, 378 S.C. at 248) (emphasis in original). See
also State v. Heyward, 852 S.E.2d 452, 461 (S.C. Ct. App. 2020), reh’g denied (Jan. 15, 2021)
                                                22
South Carolina that “[t]o require this type of testimony [namely, the testimony of the person

who actually took the fingerprints] would create an unrealistic standard and, at times, an

insurmountable obstacle for the State.”58

          Our Rules of Evidence suggest a more flexible approach than what Pierce

advocates.59 Indeed, the South Carolina Supreme Court, in Anderson, in rejecting this

overly narrow approach, noted that Rich had been decided prior to that state’s adoption of

the Rules of Evidence, and it discussed cases where several provisions of Rule 901 had

been applied, including Rule 901(b)(4), (b)(7) and (b)(9), to authenticate “known” prints.

It also noted that, even if the evidence presented by the State in that case “did not precisely

fit within one of the enumerated examples provided in Rule 901,” the defendant’s ten-print

card, was nevertheless, “authenticated under a more generalized approach to Rule 901.”60

We reject Pierce’s overly rigid formulation, and instead acknowledge that there may be


(affirming trial court and finding fingerprints from AFIS database were properly authenticated
under Rule 901(b)(3) when investigator compared them with the authenticated booking
fingerprints).
58
     Anderson II, 687 S.E.2d at 41.
59
  See Cabrera, 840 A.2d at 1265 (To satisfy the authentication requirement, the State need only
“establish a rational basis from which the jury could conclude that the evidence is connected with
the defendant.”) (citing Williams v. State, 568 A.2d 1073, 1989 WL 1554710, at *1 (Del. Dec. 4,
1989) (TABLE)); id. (observing that the link between the defendant and the evidence “need not
be conclusive,” and that “[a]n inconclusive link diminishes the weight of the evidence but does
not render it inadmissible”) (citing Ward v. State, 575 A.2d 1156, 1160 (Del. 1990)); see also
D.R.E. 901(b) (stating that the examples of authentication listed in D.R.E. 901(b) “are examples
only — not a complete list — of evidence that satisfies the requirement”); D.R.E. 901(b)(1),
901(b)(4), 901(b)(7) and 901(b)(9).
60
   Anderson II, 687 S.E.2d at 41. In this regard, the court referred to the testimony of a law
enforcement officer who was qualified as an expert in fingerprint analysis, whose testimony
included a thorough explanation of how an arrestee’s fingerprints are taken, stored, and
maintained. Id. Using the officially-maintained known fingerprints, he opined that the latent print
found in the victim’s home matched the defendant’s print in the AFIS database. Id. at 131–32.

                                                23
various ways to authenticate a defendant’s “known” prints depending on the

circumstances.61 Our speaking more precisely on the issue now, given that the trial court

has not considered it and our conclusion that Pierce has waived the issue, would risk




61
   See, e.g., State v. Boyd, 796 S.E.2d 207, 232 (W. Va. 2017) (affirming the admission and
authentication of fingerprint records under Rule 901(b)(7)); United States v. Rodriguez, 409 F.
App'x 866, 871 (6th Cir. 2011) (finding that a fingerprint card was properly relied on and
authenticated under Fed. R. Evid. 703 and 901); State v. Foreman, 954 A.2d 135, 153–62 (Conn.
2008) (the State established a proper foundation for admission of a “live-scan” fingerprint card
identified as that of defendant under Rule of Evidence 901 where “highly trained” latent fingerprint
examiner testified regarding the methodology used to compare known and unknown fingerprints
and his conclusion that the print from defendant’s finger was a “100 percent match” with the
unknown print obtained from the crime scene.); United States v. Lauder, 409 F.3d 1254, 1265–66
(10th Cir. 2005) (finding fingerprint evidence authenticated under F.R.E. 901 (b)(4) and also
observing that the “authenticity of a fingerprint card may be inferred from circumstantial
evidence”); State v. Carruth, 166 S.W.3d 589, 591 (Mo. Ct. App. 2005) (AFIS fingerprint card
was admissible under business records exception to hearsay rule where witness, who did not take
the actual prints, established the standard procedures used by the jurisdiction to collect and
maintain fingerprints and testified regarding her determination that the latent prints and known
prints came from the defendant); State v. DuBray, 77 P.3d 247, 259–60 (Mont. 2003) (based on
Rule 901(b)(7), known fingerprint card of person was properly authenticated where it was
preserved by law enforcement and thus, constituted a “public report or record”); United States v.
Patterson, 277 F.3d 709, 713–14 (4th Cir. 2002) (holding, pursuant to Federal Rule of Evidence
901(b)(4), that the government provided sufficient authentication of a Digital Biometrics
Tenprinter image where testimony that one of the fingerprints recorded by the Tenprinter matched
the fingerprint recovered from the crime scene evidence); State v. Lee, 577 So.2d 1193, 1196 (La.
Ct. App. 1991) (finding original fingerprint card was properly authenticated under Rule 901(b)(4)
where testimony was offered regarding the signatures on the card, the law enforcement agency
where the prints were taken, and the dates the prints were taken, and under Rule 901(b)(7), because
the fingerprint card was a writing authorized by law to be recorded and filed with the police
department); 31 Charles Alan Wright & Arthur R. Miller, Federal Practice & Procedure § 7112
(2d ed.) (listing “fingerprint cards” among the types of writings that may be authenticated under
Rule 901(b)(7)); see also D.R.E. 901(b)(1), 901(b)(4), 901(b)(7), 901(b)(9); Anderson II, 687
S.E.2d at 40 (the State properly authenticated the ten-print card under Rule 901(b)(7) as a business
record and under 901(b)(9) by presenting evidence as to “when and where [the appellant’s]
fingerprints were taken, how they were submitted to [South Carolina Law Enforcement Division];
the process implemented by law enforcement for taking the fingerprints; and how an accurate
record of them was maintained in the AFIS”).

                                                24
creating unnecessary inefficiencies, inflexibility, and potential injustice to parties, and

would be out of step with the way our common law develops on a case-by-case basis.62

        Accordingly, we hold that in this case, based upon Pierce’s counsel’s affirmative

statements on the record that Pierce had no objection to the admission of the print evidence

report (as explained during DiNardo’s testimony), the prejudice to the State in having to

address Pierce’s challenges after the fact, and the totality of the record before us, Pierce

waived his objections to the admission of the palmprint evidence. Further, we reject

Pierce’s assertion that the trial judge, sua sponte, should have declined to admit the

palmprint evidence under these circumstances.

     B. Sufficiency of the Evidence

        Secondly Pierce challenges the sufficiency of the evidence supporting his

conviction. We reject that challenge as well.

        In a state criminal proceeding, the Due Process Clause of the Fourteenth

Amendment requires the government to prove the defendant’s guilt by presenting sufficient

evidence to establish every factual element of a charged offense beyond a reasonable

doubt.63 As the Superior Court stated, the court “must be satisfied beyond a reasonable


62
   See, e.g., State v. Lawson, 817 S.E.2d 509, 512, 513 (S.C. 2018) (reversing the conviction and
finding that the trial court abused its discretion by admitting testimony that defendant’s ten-print
card originated from a correctional facility because that informed the jury that defendant had a
prior criminal record and “the reference [to the correctional facility] was unnecessary to
authenticate the fingerprints” and also noting that in Anderson II, the “supreme court explained
alternative ways the State could authenticate ten-print cards maintained in AFIS”).
63
   In re Winship, 397 U.S. 358, 364 (1970). The reasonable doubt standard is mandated by the
United States Constitution in both state and federal prosecutions. Id. The Delaware Criminal
Code also provides that, “[n]o person may be convicted of an offense unless each element of the
offense is proved [by the State] beyond a reasonable doubt.” 11 Del. C. § 301(b).

                                                25
doubt that the defendant has been accurately identified, that the wrongful conduct charged

in this case actually took place, and that the defendant was, in fact, the person who

committed the act.”64 We must determine whether any rational trier of fact, viewing the

evidence and all reasonable inferences to be drawn therefrom in the light most favorable

to the State, could find the defendant guilty beyond a reasonable doubt of all elements of

the crime.65        “In making this inquiry, we do not distinguish between direct and

circumstantial evidence, and in cases involving purely circumstantial evidence, the State

need not disprove every possible innocent explanation.”66

          In this case, the State argues that this Court should consider: (i) the palmprint

evidence, (ii) the surveillance video of both robberies, (iii) Kalyanapu’s testimony that he

believed both robberies were committed by the same person, (iv) Pierce’s question during

his interview concerning what evidence the police had possessed that he robbed a liquor

store before allegedly being told that he was being investigated for the robbery of a liquor

store, (v) Pierce’s inability to recall whether he had ever been to Silverside Discount

Liquors, and (vi) Kalyanapu’s testimony that he had never seen Pierce in the liquor store.

          During the trial, the State submitted 58 exhibits including latent palmprints and

examination results, 911 calls, surveillance video, still shots from that surveillance video,

Pierce’s interview, DiNardo’s CV, DiNardo’s report, and associated diagrams.             All

evidence was submitted without objection.


64
     A268 (Verdict Tr.).
65
     Cushner v. State, 214 A.3d 443, 446 (Del. 2019).
66
     Id. (footnote omitted).

                                                 26
          After a review of the record, we conclude that the evidence supports the

identification of Pierce including, in particular, Detective Pantalone’s palmprint lifts, the

surveillance video evidence, still shots from that surveillance video, and also, but to a lesser

extent, the physical description of the robber and the interview of Pierce.

        As noted above, the First Robbery did not produce any latent prints; however, the

Second Robbery did -- Lift 1 and Lift 2. According to Detective Pantalone, the surveillance

footage shows that the suspect placed his left hand on the left side of the register area “on

the blue part of the counter” and again “placed his left hand down again on the right side

of the register area on the blue counter.”67

        DiNardo testified that the palmprint evidence revealed ten possible matches in the

AFIS database.68 However, for both lifts, AFIS determined that the number one match

belonged to Pierce. DiNardo manually compared the prints and determined with absolute

certainty that both lifts belonged to Pierce.69 DiNardo testified that experts in the field of

latent print identification typically seek a minimum of eight points of agreement between

any particular lift and the latent print on record. DiNardo stated that both prints returned

eleven points of agreement and no points in disagreement.70

        Pierce contends that there is an approximate three-week period of time where the

defendant could have placed his fingerprint in that location. Pierce’s argument relies on



67
     A123–24 (Detective Pantalone Testimony) (emphasis added).
68
     A158 (DiNardo Testimony).
69
     A160–62 (DiNardo Testimony).
70
     A179–81 (DiNardo Testimony).

                                               27
testimony in the record suggesting that the age of a fingerprint cannot readily be

discovered, and that the sales counter is a generally-accessible and high trafficked area of

the store. However, the video footage of the Second Robbery shows the armed robber

pressing his palms against the counter in the same general location where Pierce’s

palmprints were lifted. Various still shots from the surveillance video showing the

suspect’s left hand placement on the counter were admitted into evidence. Several exhibits

showed the robber’s hand placement on one side of the exhibit and the location of the latent

print left on the other side of the exhibit page.71

          More specifically, the video surveillance from the Second Robbery shows that the

suspect placed his left hand in two separate locations on the front sales counter. 72 For the

first location, later identified as Lift 1 by Detective Pantalone, the video shows that the

armed gunman pressed his left hand down in a manner that caused his palm to touch the

counter while his fingers touched the lottery print-out slip.73 Although Detective Pantalone

was able to retrieve a partial latent print from the lottery print-out slip,74 DiNardo was

unable to obtain anything of value from the lottery print-out slip.75 However, DiNardo was

able to obtain a palmprint from the same general location that the armed gunman had




71
     See, e.g., State’s Tr. Ex. 48–49.
72
     State’s Tr. Ex. 4 (Surveillance Video of Second Robbery).
73
     See also A161–62 (DiNardo Testimony); State’s Tr. Exs. 48, 46.
74
     A140 (Detective Pantalone Testimony).
75
     A163 (DiNardo Testimony).

                                                 28
touched with his palm. DiNardo identified this palmprint, labeled Latent Print 3, as

belonging to Pierce.76

         For the second location, later identified as Lift 2 by Detective Pantalone, the video

shows that the armed gunman pressed his left hand down above the letters “CK” in the

word “CHECK.” When Detective Pantalone surveyed the front counter for latent print

evidence he was able to isolate Lift 2 from this same general area on the front counter. 77

DiNardo searched AFIS and determined that Lift 2 matched a latent print from the AFIS

system belonging to Pierce.78

         To hold that an individual may be convicted of a crime based solely on the presence

of his palmprint found in a generally accessible and well-trafficked part of a retail store

would likely create a high risk of wrongful convictions. However, in this case, this general

concern is mitigated where the location of the suspect’s palmprints is corroborated with

video footage showing the suspect placing his hands in the same manner and place as the


76
  A180–81 (DiNardo Testimony) (Where Latent Print 3 is Detective Pantalone’s Lift Print 1.);
see also State’s Tr. Ex. 48; A188 (Detective Tenebruso Testimony). While discussing Exhibit 48
(admitted without objection), Detective Tenebruso explained:
         This is interior still photographs from the surveillance video of Silverside Liquors.
         This is from the August 16th robbery. The left side photograph depicts the suspect
         placing his left hand on the check-out counter, on the top of the check-out counter.
         The right picture is where Detective Pantalone processed that area for a latent
         impression which he located on top of that counter.
A188 (Detective Tenebruso Testimony). The right side of Exhibit 48 shows where “L1” was lifted
by Detective Pantalone.
77
   State’s Tr. Ex. 32; State’s Tr. Ex 49; A188–89 (Detective Tenebruso Testimony) (stating that,
“[t]he left side picture indicates the suspect touching another portion of the check-out counter with
his left palm,” and “[t]he right picture indicates where Detective Pantalone processed the area
where the suspect was observed touching on the surveillance video”).
78
     A179 (DiNardo Testimony).

                                                  29
armed robber in the robberies.79 Therefore, under the circumstances of this case, the

evidence surrounding the location and placement of the palmprints on the register counter

supports the trier of fact’s finding that Pierce’s palms made those prints while committing

the robberies.

          This Court has considered the sufficiency of fingerprint or palmprint evidence on at

least two prior occasions. This Court’s decision Monroe v. State provides some guidance.80

In Monroe, an appliance store in Wilmington was burglarized in the early morning hours

when the store was closed. The point of entry was the lower half of the store’s plexiglass

front door. Eight prints belonging to defendant Monroe were found on one of the broken

pieces of plexiglass. A total of thirty-one other prints were also found: seventeen of those

belonged to someone other than Monroe, but investigators were unable to identify the

prints’ owner(s), and the other fourteen were of insufficient quality to make a comparison.

          The Court in Monroe recognized that many jurisdictions “appear to have adopted

the following rule in one form or another: a conviction cannot be sustained solely on a

defendant’s fingerprints being found on an object at a crime scene unless the State

demonstrates that the prints could have been impressed only at the time the crime was

committed.”81 We held that “the range of abundant, innocent explanations for the presence

of Monroe’s prints on the plexiglass shards is too vast for any rational trier of fact to have



79
  State’s Tr. Ex. 4 (Surveillance Video of Second Robbery). Compare Ex. 32, 48, and 49, with
Ex. 4.
80
     Monroe, 652 A.2d 560.
81
     Id. at 564.

                                               30
found beyond a reasonable doubt an essential element of both charged offenses - namely,

identity.”82 But this Court also recognized that “[e]vidence may be sufficient to sustain a

conviction, however, where the circumstances surrounding a defendant's fingerprints

create a strong inference that the defendant was the perpetrator.”83 Such circumstances

include, but are not limited to:

          whether the prints were found in a private or public structure (i.e., whether
          the object in question was generally-accessible); whether the defendant had
          any special access to the object in question which may provide an alternative
          explanation for the presence of the prints; and whether the manner of
          placement of the prints on the object is supportive of the defendant having
          placed them there while committing the charged offense.84

          In Monroe, the Court held that the presence of defendant’s latent fingerprints on the

outside door to a burglarized commercial building was insufficient to convict the

defendant, in the absence of any other evidence in the State’s case-in-chief, because the

front door was generally accessible to the public and there was no evidence whatsoever as

to when his prints were left on the door. In other words, the fingerprints were found on

plexiglass pieces from a door “that, in its natural use, tend[ed] to accumulate many

fingerprints.”85 Notably, this Court carefully limited its holding: “[o]ur holding is limited




82
     Id. at 567 (internal quotation marks omitted).
83
     Id. at 564.
84
  Id. The Court in Monroe also examined case law from other states, both setting aside convictions
and upholding convictions on the basis of sufficiency of evidence arguments. See id. at 564–65.
85
     Id. at 567.

                                                      31
to the facts before us today. We express no opinion on the sufficiency of fingerprint

evidence to establish guilt in cases involving different circumstances.”86

          Chavis v. State,87 a more recent decision by this Court, provides some guidance as

well. Chavis involved a burglary of an apartment located in Newark, Delaware. We were

tasked with analyzing an insufficiency-of-evidence claim where the evidence linking the

defendant to the crime included DNA, clothing appearing to match the clothing of the

suspect in numerous photographs, eyewitness accounts of the suspect, and surveillance

photographs that showed a suspect that resembled the defendant. 88 We determined that

sufficient evidence existed to convict the defendant.

          Here, although the palmprints were found in a public structure accessible by

members of the public, there was evidence concerning the manner and placement of the

prints that is supportive of Pierce having placed them there while committing the charged

offenses.89


86
   Id. Compare Moore v. State, 2018 WL 2427592, at *2 (Del. 2018) (stating that, “[w]e recognize
that there are cases where the prosecution rests on nothing more than the discovery of the
defendant’s fingerprint in a place and under circumstances where it is equally likely to have been
left under innocent circumstances as during the commission of the crime,” but finding that, “as the
record shows, this is not such a case.”).
87
     227 A.3d 1079 (Del. 2020).
88
     Id. at 1095.
89
   See also Couch v. State, 823 A.2d 491, 2003 WL 21054789, at *2 (Del. 2003) (TABLE)
(distinguishing Monroe where police found the defendant’s fingerprints on the inside of a front
door of a store that was robbed and on a can of “Murray’s Hair Dressing Pomade” that the suspect
had placed on the counter, and explaining that there was “a significant amount of circumstantial
evidence identifying Couch as the robber.”). In Couch, both victims described the defendant and
stated that they saw the defendant, who had a conspicuous mole on his cheek, touch the can. The
likelihood that the defendant had innocently touched the can before the robbery was “too remote
to be coincidental.” Id. The clerk behind the counter testified that the store rarely had “in-and-out
traffic” and that he did not recognize Couch to be a regular customer. Id. The “manner of
                                                 32
         In addition to the palmprint and video surveillance evidence, the State contends that

Detective McDerby’s post-arrest interview of Pierce is further evidence of Pierce’s guilt.

The video of the interview was played for the trial court and entered into evidence without

objection. During that interview, Pierce asked what evidence the police possessed that he

robbed a liquor store prior to being told that the police were investigating the robbery of a

liquor store.90 We agree with the State that the interview does weigh in the balance in favor

of the State.

         Also, during the interview, Pierce claimed that he could not recall whether he had

ever been to Silverside Discount Liquors but stated it was possible he might have been.

Kalyauapu testified that he knows nine out of ten customers and that he had never seen

Pierce in the store.91 This evidence also favors the State.

         Finally, the surveillance videos from both the First and Second Robberies show that

the robber is of a similar build to Pierce. The videos also show similarities in the actions

and mannerisms between the perpetrator who committed the First Robbery and the

perpetrator who committed the Second Robbery. Based on the record and the totality of

the circumstances in this case, we conclude that there was sufficient evidence from which




placement” of the prints in Couch showed that they were placed during the crime. The court
concluded that a rational trier of fact could have identified the defendant as the robber beyond a
reasonable doubt.
90
  Pierce responds that Detective McDerby began to ask, “have you ever been to” and then paused,
looked at a paper, and then asked, “have you ever been to Silverside Discount Liquors?” Although
the video does show that Detective McDerby looked at the paper before asking that question, he
also looked at his paper and took notes throughout the interview.
91
     A60 (Kalyanapu Testimony).

                                               33
a rational trier of fact could find beyond a reasonable doubt that Pierce robbed Silverside

Discount Liquors on both occasions.

                                    IV.    Conclusion

       For the reasons stated, the judgment of the Superior Court is AFFIRMED.




                                            34